Citation Nr: 0728779	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 10, 1991, 
for the grant of service connection for coronary artery 
disease, claimed as a heart condition.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955 and from July 1956 to November 1960.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from March and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).  
The veteran testified at a videoconference hearing in July 
2007 before the undersigned acting Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the effective date for the grant of 
service connection for coronary artery disease with angina 
should be in 1959 when he was denied reenlistment due to a 
heart condition.  The record shows that by rating action in 
August 2005, the RO granted an effective date of March 10, 
1991 for the service-connected postoperative residuals, 
coronary artery bypass graft due to coronary artery disease 
with angina, based on medical evidence showing admission to 
the Philadelphia VA Medical Center which showed the first 
diagnosis of coronary artery disease.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In order to comply with the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The RO has not provided the appellant with VCAA notice with 
regard to the earlier effective date claim.  The veteran 
submitted his claim for an earlier effective date for the 
grant of service connection in December 2004.  The RO sent 
the veteran VCAA notice which advised him of what evidence 
was needed to substantiate claims for an increased rating for 
the service-connected heart disorder and for service 
connection for hearing loss.  The notice did not, however, 
notify the veteran of the evidence needed to support his 
claim for an earlier effective date for the grant of service 
connection.  In an August 2006 statement, the veteran 
specifically indicated that the VA should advise him of the 
evidence needed to substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate a claim of an effective date 
earlier than March 10, 1991 for the grant 
of service connection for coronary artery 
disease with angina.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.

3.  Thereafter, the appellant must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



